FILED

UNITED STATES DISTRICT COURT '|AN 3 o 2014
FOR THE DISTRICT OF COLUMBIA Clerk. U.S. Dlstr|ct & Bankruptcy
Courts for the Distrlct of columbia

Fred M. Glover, )
)

Plaintiff, )

)

v. ) Civil Action N0. /%" 

)

Ricardo M. Urbina et al., )
)

Defendants. )

MEMORANDUM ()PlNION

This matter is before the Court on its initial review of the plaintiffs pro se complaint and
application to proceed in forma pauperis The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § l9l5A, which requires the Court to screen and dismiss a
prisoner’s complaint upon a determination that it fails to state a claim upon which relief may be
granted or seeks monetary damages from an immune defendant.

The plaintiff is a prisoner at the United States Penitentiary in Terre Haute, Indiana. He
sues a retired judge of this Court, Ricardo l\/I. Urbina, and a senior judge of this Court, Royce C.
Lamberth, for $50 million in damages "for my false imprisonment." Complaint for Violation of
Civil Rights at 5. ln the "Parties" section of the complaint, the plaintiff also names two
individuals described as "DC Lawyer" and "USDA." Id. at 4.

The plaintiff alleges only that then-Judge Urbina "conspired with a prisoner to get Fred
M. Glover arrested as in the court records [of this Court]." Id. The plaintiff makes no
allegations against Judge Lamberth or the other two individuals and, therefore, has failed to state
a claim against these defendants. The fact that the plaintiff points to court documents as his basis

for suing Judge Urbina indicates that this claim arises out of acts Judge Urbina took as the
l

sentencing judge who also presided over the plaintiff s criminal trial and post-conviction
proceedings. See United States v. Glover, N0. 96~cr-O0Oll (Jan. l9, 1996 Case Assignment);
Glover v. United States ofAmerz`ca, N0. 04-cv~00390 (RMU). Judges, however, are absolutely
immune from lawsuits arising from acts taken in their judicial capacity. See Mirales v. Waco,

502 U.S. 9, ll-l2 (1991); Thanh Vong Hoaz` v. Superior Courlfor District ofColumbia, 344

Fed. Appx. 620 (D.C. Cir. 2009) (per curiam); Sindram v. Suda, 986 F.2d 1459, l460 (D.C. Cir.

1993). Hence, this case will be dismissed.l

dar/1 

Date: january 2014 'United/StatesVDistrict Judge

A separate Order accompanies this Memorandum Opinion.
2